Name: COMMISSION REGULATION (EC) No 269/96 of 13 February 1996 fixing the time limit for the submission of applications for private storage aid in respect of pigmeat
 Type: Regulation
 Subject Matter: animal product;  distributive trades;  economic policy;  trade policy;  cooperation policy
 Date Published: nan

 No L 36/ 10 EN Official Journal of the European Communities 14 . 2 . 96 COMMISSION REGULATION (EC) No 269/96 of 13 February 1996 fixing the time limit for the submission of applications for private storage aid in respect of pigmeat Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by the Act of Accession of Austria, Finland and Sweden and in parti ­ cular Article 4 (6) thereof, Whereas private storage aid granted pursuant to Commis ­ sion Regulation (EC) No 2722/95 of 24 November 1995 on special conditions for the granting of private storage aid for pigmeat (2) has had a favourable effect on the pigmeat market ; whereas an actual stabilization of prices is expected ; whereas the granting of private storage aid for pigmeat should therefore be suspended ; HAS ADOPTED THIS REGULATION : Article 1 The time limit for the submission of applications for private storage aid for pigmeat shall be 16 February 1996. Article 2 This Regulation shall enter into force on 14 February 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 February 1996 . For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 282, 1 . 11 . 1975, p . 1 . h) OJ No L 283, 25. 11 . 1995, p . 9 .